                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       6787 W. Tropicana Avenue, Suite 103
                                                     3 Las Vegas, NV 89103
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Allied Collection Services, Inc.

                                                     6
                                                                                        UNITED STATES DISTRICT COURT
                                                     7
                                                                                               DISTRICT OF NEVADA
                                                     8
                                                       KARLA GONZALEZ and JAIME RETIGUIN                     Case No.:          2:16-cv-02909-MMD-VCF
                                                     9 BARBA, SR.,

                                                    10                           Plaintiffs,
                                                                                                               STIPULATION AND ORDER FOR AN
                                                    11 v.                                                          EXTENSION OF TIME FOR
THE LAW OFFICE OF VERNON NELSON




                                                                                                               DEFENDANT ALLIED COLLECION
                                                    12 ALLIED COLLECTION SERVICES, INC.,                      SERVICES, INC. TO FILE OPPOSITION
                                                                                                                 TO PLAINTIFF’S MOTION FOR
                                                    13                           Defendant.                      ATTORNEY’S FEES AND COSTS
                                  ATTORNEY AT LAW




                                                    14

                                                    15
                                                                This Stipulation and Order for an extension of time for Defendant Allied Collection Services,
                                                    16
                                                         Inc. to file an Opposition to Plaintiff’s Motion for Attorney’s Fees and Costs is made and entered into
                                                    17
                                                         by and between Plaintiff Karla Gonzalez and Defendant Allied Collection Services, Inc., by and
                                                    18
                                                         through their respective undersigned counsel of record. This request is made in good faith and not for
                                                    19
                                                         the purpose of delay.
                                                    20
                                                                Each party agrees that the Defendant’s Opposition will be due on or before Monday,
                                                    21
                                                         September 16, 2019.
                                                    22
                                                         Dated this 13th day of September, 2019.               Dated this 13th day of September, 2019.
                                                    23
                                                         KAZEROUNI LAW GROUP, APC                              THE LAW OFFICE OF VERNON NELSON
                                                    24

                                                    25 /s/ Michael Kind, Esq.                                   /s/ Vernon A. Nelson, Esq.
                                                       Nevada Bar No.: 13903                                   Nevada Bar No.: 6434
                                                    26 6069 S. Fort Apache Rd., Ste. 100                       6787 W. Tropicana Avenue, Suite 103
                                                       Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89103
                                                    27 (702)405-1765                                           (702)476-2500
                                                       mkind@kazlg.com                                         vnelson@nelsonlawfirmlv.com
                                                    28
 1          IT IS SO ORDERED.

 2
                    September 16, 2019
            DATED: __________________.
 3

 4
            UNITED STATES DISTRICT JUDGE
 5

 6

 7                                   CERTIFICATE OF SERVICE

 8          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil Procedure that on

 9 September 13, 2019, the foregoing Stipulation and Order for an extension of time for Defendant
   Allied Collection Services, Inc. to file an Opposition to Plaintiff’s Motion for Attorney’s Fees and
10
   Costs was served by email to all parties appearing in this case.
11

12
                                                         THE LAW OFFICE OF VERNON NELSON
13

14                                                       /s/   Michelle Adams

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
